RESOLUCIÓN
En virtud de esta resolución, se reactiva el Comité Ase-sor Permanente de Reglas de Procedimiento Criminal, ads-crito al Secretariado de la Conferencia Judicial, con la en-comienda de evaluar las Reglas de Procedimiento Criminal a la luz de la Ley de la Judicatura de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24 et seq.), según enmendada. Los trabajos del Comité deberán enmarcarse en el desarrollo de un proyecto moderno de Reglas de Procedimiento Criminal que esté dirigido princi-palmente a agilizar los procedimientos judiciales.
*538El Comité estará facultado para crear subcomités de trabajo compuestos de expertos en la materia, quienes le asistirán en la tarea de completar un proyecto de reglas en el término de nueve meses. Para ello, se reconstituye el Comité, el cual estará compuesto por las personas siguien-tes:
Prof. Ernesto Chiesa Aponte, presidente
Hon. Carlos Cabán García
Hon. Luis Rivera Román
Ledo. José Andréu Fuentes
Ledo. José B. Capó Rivera
Leda. Ana Paulina Cruz Vélez
Leda. Lisabeth Lipsett Campagne
Ledo. Alcides Oquendo Solis
Ledo. Harry Padilla Martínez
Ledo. Francisco Rebollo Casalduc
Ledo. Félix Vélez Alejandro

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo